DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/31/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Stephen Schreiner (Reg. No. 43097) on 07/22/2022.
The application has been amended as follows: 
1. (Currently Amended) A system for simulating acoustic performance of speakers, comprising: 
	at least one reference speaker; 
	a user interface; 
	at least one storage medium storing electronic data representing spatial audio characteristics reflecting acoustic responses for at least one demonstration speaker measured at multiple points in space according one or more of [[
	at least one computer processor configured to: 
		receive, via said user interface, a first user selection of a first 	demonstration speaker; 
		retrieve, from said storage medium, electronic data representing spatial 	audio characteristics of said first demonstration speaker; 2U.S. PAT. APP. No. 17/395,224 ATTORNEY DOCKET: CRC-006US06 
		simulate acoustic performance of said first demonstration speaker by 	applying said spatial audio characteristics of said first demonstration speaker to 	an acoustic sample to generate a first simulated acoustic output; and 
		output said first simulated acoustic output via said at least one reference 	speaker.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the prior art fails to disclose a system for simulating acoustic performance of speakers, comprising: 
	at least one reference speaker;
	at least one storage medium storing electronic data representing spatial audio characteristics reflecting acoustic responses for at least one demonstration speaker measured at multiple points in space according one or more of (a) a varying angle with respect to the at least one demonstration speaker, (b) a varying distance from the at least one demonstration speaker, and (c) a varying height with respect to the at least one demonstration speaker; 
	at least one computer processor configured to:  
		simulate acoustic performance of said first demonstration speaker by 	applying said spatial audio characteristics of said first demonstration speaker to 	an acoustic sample to generate a first simulated acoustic output; and 
		output said first simulated acoustic output via said at least one reference 	speaker.
Furthermore, the above limitations in combination with the rest of disclosed limitations distinguish the claim from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654